DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10,142,547 in view of Kang et al. (US 2011/0128241 A1) hereinafter referenced as Kang further in view of Kitada et al. (US 2004/0008266 A1) hereinafter referenced as Kitada further in view of Nurmi (US 2014/0362513 A1)

Regarding claim 1, it recites similar limitations to claim 8 and is therefore rejected for the same reasons as stated below (see claim 8).

Regarding claim 2, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 3, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 6, it recites similar limitations to claim 13 and is therefore rejected for the same reasons as stated below (see claim 13).

Regarding claim 7, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated below (see claim 14).

Regarding claim 8, claims 9-10 of ‘547 teach all the limitations of claim 1 except the lighting element, the different aspect ratios, and the first display region displaying a first image of the object and the second display region displaying a second image of the object at the same time.  Specifically, “the first display region” of claims 9-10 corresponds to “the first display region” of claim 1 and “the third display region” of claims 9-10 corresponds to “the second display region”.  It is inherent that the first display region and third display region of claims 9-10 are on opposite faces of the electronic device since a side surface connects the two main surfaces.
However, the examiner maintains that it was well known in the art to provide this, as taught by Kang and Kitada. 
In a similar field of endeavor, Kang discloses an image sensor (121) and a lighting element (123) over the rear surface of the electronic device (fig. 2E)…
wherein an aspect ratio of the first display region and an aspect ratio of the second display region are different from each other ([0110]; The first and second subdisplay modules are constructed with a single display panel.  Therefore, the display region 135 must have the same width as the display region 151.  In addition [0106] states that the display region 135 is smaller than the display 151.  Therefore, the display region 135 and 151 must have the same width and different lengths.)
Claims 9-10 of ‘547 teach an image sensor over the rear surface of the electronic device and display regions on opposite sides of the electronic device, one display region being smaller than another.  Kang teaches an image sensor and a flash over the rear surface of the electronic device.  In addition, Kang teaches display regions on opposite sides of the electronic device wherein one display region is smaller than another and also has a different aspect ratio than another display region.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 9-10 by applying the technique of providing a flash to achieve the predictable result of illuminating an object to be photographed in a dark environment.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 9-10 by substituting the undisclosed layout of the display regions with the display region layout of Kang to achieve the predictable result of maximizing the display area.
In addition, in a similar field of endeavor, Kitada discloses 
wherein the first display region (2) is configured to display a first image of an object obtained by the image sensor ([0056]) and the second display region is configured to display a second image of the object obtained by the image sensor at the same time ([0059]), 
wherein the first image and the second image are not the same (The second image is reversed; [0057]).
The combination teaches an electronic device having front and rear displays.  Kitada teaches an electronic device having front and rear displays wherein the rear display displays an image of a subject captured by the image sensor while the front display displays an image of the subject captured by the image sensor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Kitada to achieve the predictable result of allowing the subject to see a preview of the image.
However, Kang and Yoon, the combination, fails to explicitly disclose the electronic device is configured to be folded in half.  However, the examiner maintains that it was well known in the art to provide this, as taught by Nurmi. 
In a similar field of endeavor, Nurmi discloses wherein the electronic device is configured to be folded in half ([0056]; fig. 4).
The combination teaches a mobile device having a display.  Nurmi teaches a mobile device having a display wherein the mobile device may be folded in half.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of configuring the electronic device to fold in half to achieve the predictable result of reducing the size of the mobile device in a particular dimension for improved mobility.

Regarding claim 9, claims 9-10 of ‘547, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region is over a flexible display panel ([0109]). 
The combination teaches a display which covers two opposite sides of a display device.  Kang teaches a flexible display panel which continuously covers two opposite sides of a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Kang to achieve the predictable result of a single display which covers both sides of the electronic device using as little space as possible.

	
Regarding claim 10, claims 9-10 of ‘547, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region has a touch sensor function ([0062]). 
The combination teaches a display including a first display region and a second display region.  Kang teaches a display including a first display region and a second display region wherein the displays have touch sensor functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing a touch sensor function to achieve the predictable result of using less mechanical buttons and there save display space on the device.


Regarding claim 13, claims 9-10, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region (400) is configured to display a plurality of icons (fig. 4). 
The combination teaches an electronic device with two displays.  Kang teaches an electronic device with two displays wherein at least one of the displays displays a plurality of icons.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Kang to achieve the predictable result of allowing a user to easily access applications of the device.

Regarding claim 14, claims 9-10, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, further comprising a third display region (133; fig. 2D) over a side surface of the electronic device,
wherein the first display region (151), the second display region (135), and the third display region (133) are continuously provided over the front surface, the rear surface, and the side surface of the electronic device, respectively (Fig. 2D-2E; [0109]). 
The combination teaches a display which covers two opposite sides of a display device.  Kang teaches a flexible display panel which continuously covers two opposite sides of a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Kang to achieve the predictable result of a single display which covers both sides of the electronic device using as little space as possible.
	
	
Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10,142,547 in view of Kang in view of Kitada further in view of Nurmi further in view of Ko (US 2013/0038752 A1)

Regarding claim 15, it recites similar limitations to claim 16 and is therefore rejected for the same reasons as stated below (see claim 16).


Regarding claim 16, claims 9-10, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8) except that the image sensor is configured to shoot an image of the object a plurality of times by changing an emission color of the lighting element.  However, the examiner maintains that it was well known in the art to provide this, as taught by Ko. 
In a similar field of endeavor, Ko discloses wherein the image sensor (108) is configured to shoot an image of the object a plurality of times (S202,S203 is looped; fig. 9) by changing an emission color of the lighting element (124; A plurality of images are captured with different colors radiated from the light emitting device 124; [0094]).
The combination teaches a camera and a light emitting device.  Ko teaches a camera and a light emitting device wherein the camera takes a plurality of images with the light emitting device emitting different colors of light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Ko to achieve the predictable result of correctly performing manual white balance of the image as disclosed by Ko.
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0128241 A1) hereinafter referenced as Kang in view of Kitada et al. (US 2004/0008266 A1) further in view of Nurmi (US 2014/0362513 A1).

Regarding claim 1, it recites similar limitations to claim 8 and is therefore rejected for the same reasons as stated below (see claim 8).

Regarding claim 2, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 3, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 6, it recites similar limitations to claim 13 and is therefore rejected for the same reasons as stated below (see claim 13).

Regarding claim 7, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated below (see claim 14).

Regarding claim 8, Kang discloses 
An electronic device (figs. 2A-2B, 2D-2E) comprising: 
a first display region (151; fig. 2D) over a front surface of the electronic device; 
a second display region (135); fig. 2E) over a rear surface of the electronic device; and 
an image sensor (121) and a lighting element (123) over the rear surface of the electronic device (fig. 2E),
wherein each of the first display region and the second display region comprises a light-emitting element ([0104]), 
wherein the first display region is larger than the second display region (figs. 2D-2E),
wherein an aspect ratio of the first display region and an aspect ratio of the second display region are different from each other ([0110]; The first and second subdisplay modules are constructed with a single display panel.  Therefore, the display region 135 must have the same width as the display region 151.  In addition [0106] states that the display region 135 is smaller than the display 151.  Therefore, the display region 135 and 151 must have the same width and different lengths.)
wherein the lighting element is configured to increase illuminance of the object ([0100]).
However, Kang, fails to explicitly disclose the first display region is configured to display a first image of an object obtained by the image sensor and the second display region is configured to display a second image of the object obtained by the image sensor at the same time, wherein the first image and the second image are not the same.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kitada. 
In addition, in a similar field of endeavor, Kitada discloses 
wherein the first display region (2) is configured to display a first image of an object obtained by the image sensor ([0056]) and the second display region is configured to display a second image of the object obtained by the image sensor at the same time ([0059]), 
wherein the first image and the second image are not the same (The second image is reversed; [0057]).
The combination teaches an electronic device having front and rear displays.  Kitada teaches an electronic device having front and rear displays wherein the rear display displays an image of a subject captured by the image sensor while the front display displays an image of the subject captured by the image sensor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Kitada to achieve the predictable result of allowing the subject to see a preview of the image.
However, Kang and Kitada, the combination, fails to explicitly disclose the electronic device is configured to be folded in half.  However, the examiner maintains that it was well known in the art to provide this, as taught by Nurmi. 
In a similar field of endeavor, Nurmi discloses wherein the electronic device is configured to be folded in half ([0056]; fig. 4).
The combination teaches a mobile device having a display.  Nurmi teaches a mobile device having a display wherein the mobile device may be folded in half.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of configuring the electronic device to fold in half to achieve the predictable result of reducing the size of the mobile device in a particular dimension for improved mobility.

	
	
Regarding claim 9, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region is over a flexible display panel ([0109]). 

Regarding claim 10, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region has a touch sensor function ([0062]). 

Regarding claim 13, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region (400) is configured to display a plurality of icons (fig. 4). 

Regarding claim 14, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, further comprising a third display region (133; fig. 2D) over a side surface of the electronic device,
wherein the first display region (151), the second display region (135), and the third display region (133) are continuously provided over the front surface, the rear surface, and the side surface of the electronic device, respectively (Fig. 2D-2E; [0109]). 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kitada further in view of Nurmi further in view of Ko (US 2013/0038752 A1).
Regarding claim 15, it recites similar limitations to claim 16 and is therefore rejected for the same reasons as stated below (see claim 16).


Regarding claim 16, Kang, Kitada, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), however, the combination, fails to explicitly disclose shooting an image of the object a plurality of times by changing the emission color of the lighting element.  However, the examiner maintains that it was well known in the art to provide this, as taught by Ko. 
In a similar field of endeavor, Ko discloses wherein the image sensor (108) is configured to shoot an image of the object a plurality of times (S202,S203 is looped; fig. 9) by changing an emission color of the lighting element (124; A plurality of images are captured with different colors radiated from the light emitting device 124; [0094]).
The combination teaches a camera and a light emitting device.  Ko teaches a camera and a light emitting device wherein the camera takes a plurality of images with the light emitting device emitting different colors of light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Ko to achieve the predictable result of correctly performing manual white balance of the image as disclosed by Ko.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satoh et al. (US 2004/0092284 A1) discloses a first display region 103 displaying a subject while a second display region 104 on the opposite side of the electronic device displays the object ([0045]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        5/6/2022